289 S.W.3d 600 (2009)
STATE of Missouri, Respondent,
v.
Dominic V. BURTON, Appellant.
No. WD 69086.
Missouri Court of Appeals, Western District.
April 7, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied September 1, 2009.
S. Kate Webber, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Richard A. Starnes, Esq., Jefferson City, MO, for respondent.
Before DIVISION ONE: ALOK AHUJA, Presiding Judge, HAROLD L. LOWENSTEIN, Judge and THOMAS H. NEWTON, Chief Judge.

ORDER
PER CURIAM.
Dominic V. Burton, tried by the court following waiver of a jury trial, was convicted of first-degree murder, pursuant to section 565.020,[1] and armed criminal action, pursuant to section 571.015. The trial court sentenced him to concurrent terms of life' without parole and fifteen years, respectively. On appeal, Burton asserts that the trial court erred in finding him guilty of first-degree murder because: (1) the trial court misapplied the law of diminished capacity; and (2) the evidence was insufficient to establish beyond a reasonable doubt that he knowingly caused the death of Jennifer Burton after cool reflection. Affirmed, Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise specified.